Citation Nr: 0102853	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a fracture of the left femur with left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1976 to March 1985.

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, increased the 
rating for the service-connected residuals of a fracture of 
the left femur with left knee disability from 10 to 20 
percent, effective from October 23, 1996, the date of receipt 
of the veteran's claim for a higher rating.  He appealed to 
the Board of Veterans' Appeals (Board) for a rating higher 
than 20 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

More recently, in March 2000, the RO also granted service 
connection for disability in the left hip as a residual of 
the left femur fracture.  The RO rated the left hip 
impairment as 10 percent disabling, effective from October 
23, 1996, the date of receipt of the veteran's claim.  But 
although he has continued to appeal for a rating higher than 
20 percent for the impairment in his left knee, as he 
indicated in an April 2000 statement, he has not appealed the 
10 percent rating initially assigned for the impairment in 
his left hip.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  So the only claim currently before the Board 
concerns his left knee.  See 38 C.F.R. § 20.200 (2000) (an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal).


REMAND

VA doctors who examined the veteran for compensation purposes 
in November 1996 and March 1999 confirmed that he has both 
degenerative joint disease (arthritis) in his left knee as 
well as some instability and laxity of the anterior and 
posterior cruciate ligaments.  And the most recent 
examination was after the veteran's exploratory arthroscopic 
surgery in February 1998.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
the VA General Counsel held that a veteran may receive 
separate ratings in these situations, where he has both 
instability (under 38 C.F.R. § 4.71a, Diagnostic Code 5257) 
and arthritis (under Code 5003).  But the VA General Counsel 
more recently clarified that a veteran is only entitled to 
separate ratings in these limited instances if he also has 
sufficient limitation of motion to satisfy the requirements 
for a noncompensable rating under the appropriate diagnostic 
codes, here 5260 for flexion of the knee and 5261 for 
extension.  See VAOPGCPREC 9-98 (August 14, 1998); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), citing 38 C.F.R. §§ 4.14, 
4.25.

The RO has not considered whether the veteran is entitled to 
separate ratings in light of these precedent opinions of the 
VA General Counsel.  Therefore, to avoid unduly prejudicing 
the veteran and infringing on his right to due process of 
law, the RO should consider this possible alternative basis 
for a higher rating.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO also must provide the veteran an appropriate 
supplemental statement of the case discussing the application 
of these General Counsel precedent opinions to the facts of 
his case and give him an opportunity to submit written or 
other argument in response before further consideration of 
the claim by the Board.  38 C.F.R. §§ 19.9, 19.31 (2000).

Accordingly, the claim is REMANDED to the RO for the 
following development:

1.  The RO should, in compliance with 
VAOPGCPREC opinions 23-97 and 9-98, 
determine whether the veteran is entitled 
to separate ratings for the arthritis and 
instability in his left knee.  And in 
making this determination, the RO must 
discuss the rationale for its decision-
citing to all applicable statutes, 
regulations and case law.

2.  If the benefits requested by the 
veteran are not granted to his 
satisfaction, then he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to submit 
additional written or other argument in 
response prior to returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


